Citation Nr: 1600432	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  09-14 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for duodenal ulcer disease, for substitution purposes.

2.  Entitlement to service connection for duodenal ulcer disease, for substitution purposes.  
    
3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and personality disorder, for substitution purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Jani, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1980 to May 1981.  He died in March 2013; the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied reopening the claims of service connection for an acquired psychiatric disorder and duodenal ulcer disease.  A notice of disagreement was received in January 2009; a statement of the case was issued in April 2009 and a VA Form 9 was received in April 2009.

Prior to October 10, 2008, the only recourse that would have been open to the Appellant to continue the claims of the Veteran would have been to file a claim for accrued benefits under the provisions of 38 U.S.C.A. § 5121 (West 2014).  In October 2008, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) became law.  That Act created the new 38 U.S.C.A. § 5121A, which allows for substitution in the case of the death of a claimant who dies on or after October 10, 2008.  VA has amended its regulations to clarify the rules and procedures regarding claims affected by 38 U.S.C.A. § 5121A .

In March 2013, while the case was in remand status, the Veteran died.  Consequently, in two separate November 2014 rulings, the Board dismissed the deceased Veteran's appeal and remanded for the RO to determine in the first instance whether substitution of the Appellant for the Veteran was proper.  See November 2014 Death Dismissal; see also November 2014 Remand Order.  
In April 2015, the Appellant was notified that she was a valid substitute claimant for the appeal pending at the time of the Veteran's death.  See April 2015 VA Pension Management Center Correspondence.  As such, she brings the current claims without the restrictions imposed by 38 U.S.C.A. § 5121.  

A supplemental statement of the case was issued in April 2015.  See April 2015 Supplemental Statement of the Case.  In a July 2015 correspondence, the Appellant, through her representative, waived her right of RO consideration of additional evidence submitted in the case.  See July 2015 Appellant's Representative Correspondence.  Accordingly, the Appellant's case as a substitute claimant is properly before the Board for further appellate proceedings.        

In July 2009, the Veteran and the Appellant testified in a personal hearing before a Decision Review Officer (DRO) at the RO in San Juan, the Commonwealth of Puerto Rico.  A transcript of the hearing has been associated with the claims file.

In a January 2012 remand order, the Board noted that the inquiry into whether new and material evidence has been received to reopen a claim of entitlement to service connection for duodenal ulcer disease was inextricably intertwined with the claim of clear and unmistakable error (CUE) with the October 1983 rating decision, which originally denied the Veteran service connection for duodenal ulcer disease.  See January 2012 Board Decision and Remand Order.  Therefore, the Board deferred deciding on the new and material issue until the RO made an initial determination as to the CUE claim.  Id.  

In a June 2014 rating decision, the RO denied the claim of CUE with the October 1983 rating decision.  See June 2014 Rating Decision.  Thereafter, the Appellant did not file a notice of disagreement to appeal this rating decision.  Thus, the Board can now proceed with appellate review over the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for duodenal ulcer disease.  

As to the claim of service connection for an acquired psychiatric disorder, to include major depressive disorder and personality disorder, the Board, in the January 2012 decision, determined that new and material evidence had been submitted and thus reopened the claim.  See January 2012 Board Decision and Remand Order.  The Board concurrently remanded this claim for additional evidentiary development.  Id.   

Also, as alluded to above, the Appellant has recently executed a power of attorney in favor of the Disabled American Veterans.  See VA Form 21-22 dated in July 2015.  The Appellant is entitled to representation at all stages of an appeal. 38 C.F.R. § 20.600 (2015).  The Appellant's field representative will have an opportunity on remand to submit additional arguments.

The Board acknowledges that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  Any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of entitlement to service connection for duodenal ulcer disease, for substitution purposes and entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and personality disorder, for substitution purposes, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The October 1983 rating decision that denied service connection for duodenal ulcer disease was not timely appealed and is final.

2.  Evidence pertaining to the Veteran's duodenal ulcer disease received since the October 1983 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1983 rating decision that denied entitlement to service connection for duodenal ulcer disease is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 20.1103 (2015). 

 2.  The evidence received since the October 1983 rating decision is new and material, and the Appellant's claim for service connection for duodenal ulcer disease, for substitution purposes, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156(a) (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In this case, the Board is reopening the Appellant's claim of service connection for duodenal ulcer disease, for substitution purposes.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Appellant, and remand for such notice and/or development would be an unnecessary use of VA resources.

II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim For Entitlement to Service Connection For Duodenal Ulcer Disease, For Substitution Purposes

The Appellant seeks to reopen a previously denied claim for entitlement to service connection for duodenal ulcer disease, for substitution purposes.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Appellant's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The record reflects that the Veteran's original claim of service connection for duodenal ulcer disease was denied in an October 1983 rating decision.  That decision, in pertinent part, was predicated on a finding that the evidence at the time failed to show the Veteran sought treatment for any diagnosis, treatment, or complaints of a duodenal ulcer disease while in service.  See October 1983 Rating Decision; see also October 1983 Rating Decision RO Correspondence.  The Veteran did not file an appeal of that decision.  As such, the October 1983 rating decision constitutes the last final disallowance of that claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence received since the October 1983 rating decision consists of numerous records and documents.  Among other things, at the July 2009 DRO hearing, the Veteran testified that his ulcers developed while in service due to anxiety from emotional stressors endured during service.  See July 2009 DRO Hearing, page 4.  Furthermore, the Veteran testified that the bleeding from his ulcers began prior to his discharge from service, but that he did not give his condition any attention until he was hospitalized for these symptoms within two months after being discharged from service.  Id. at 5.  

In this regard, a June 1981 VA treatment note diagnoses the Veteran with peptic ulcer disease.  See June 1981 VA Treatment Note.  Thereafter, a July 1981 examination of the Veteran's upper gastrointestinal (GI) tract notes that there is some deformity in the duodenal bulb that could be explained by the peptic ulcer disease, but that there was no evidence of active craters on the Veteran's GI tract.  See July 1981 VA Treatment Note.  Later in time, a September 1981 VA treatment note diagnoses the Veteran with duodenal ulcer disease.  See September 1981 VA Treatment Note.  

Presuming the credibility of the evidence received since October 1983, the Veteran's testimony and the Veteran's treatment notes shortly after his discharge from service, when viewed in the aggregate, suggest that he had duodenal ulcer disease that had an onset during service.  This evidence is new and material evidence as it was not on file at the time of the October 1983 rating decision and it indicates the Veteran's duodenal ulcer disease may be due to service.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Accordingly, the claim of service connection for duodenal ulcer disease, for substitution purposes, is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for duodenal ulcer disease, for substitution purposes; to this extent, the appeal is granted.


REMAND

The Appellant seeks entitlement to service connection for duodenal ulcer disease, for substitution purposes and entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and personality disorder, for substitution purposes.  

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Appellant in the procurement of pertinent records and in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds the duty to assist has not been met and further development is necessary before the Appellant's claims can be decided. 

Entitlement To Service Connection For Duodenal Ulcer Disease, For Substitution Purposes

The issue of entitlement to service connection for duodenal ulcer disease, for substitution purposes, has been reopened.  The Appellant asserts that the Veteran's duodenal ulcer disease was due to his time in service.

The Veteran was afforded a VA examination in September 2010.  The September 2010 VA examiner diagnosed the Veteran with gastritis, hiatal hernia, and gastroesophageal reflux disease.  See September 2010 VA Examination.  Furthermore, the September 2010 VA examiner opined that:

[The] Veteran's gastritis and gastroesophageal reflux conditions are most likely caused by or a result of his chronic ethanol abuse and tobacco use.  The hiatal hernia is not caused by any condition.  Id.

In providing a rationale for this conclusion, the September 2010 VA examiner, in pertinent part, stated that:

There is evidence in [the] Veteran's record of Veteran having problems of alcohol abuse since he was 21 years old.  The problem got worse after 1995 when his father died and he started drinking more and more on a daily basis.  There is also a history of chronic t[o]bacco use which can also contribute to worsening his gastric condition[,] but I cannot establish the degree of contribution of each one without resort to mere speculation.  Id.  

The Board finds this opinion to be inadequate.  

First, in providing a rationale for the medical conclusion, there is no indication that the September 2010 VA examiner took into account the Veteran's lay statements about his abusive treatment while in service.  Specifically, VA treatment notes from October 1981 and November 1981 acknowledge the Veteran's lay statements claiming abuse by his Army superiors and note his assertions that he developed stomach ulcers due to this abuse.  See October 1981 Treatment Note; see also November 1981 Treatment Note.  In this regard, the September 2010 VA examiner also did not take into account other potential causes, apart from the Veteran's alcohol and tobacco use, such as the Veteran's claimed abuse by his superiors, which could have also been contributing factors for his diagnosed duodenal ulcer disease immediately after service.    

Second, the September 2010 VA examiner noted that private medical records were not reviewed in reaching an opinion.  However, at the July 2009 DRO hearing, the Veteran noted that, in addition to his VA physicians, he was also getting treatment from a private physician.  See July 2009 DRO hearing, page 6.    

Accordingly, the Board finds the September 2010 VA opinion to be inadequate and an addendum opinion must be obtained.

Entitlement To Service Connection For An Acquired Psychiatric Disorder, To Include Major Depressive Disorder and Personality Disorder, For Substitution Purposes

The Appellant asserts that the Veteran's acquired psychiatric disorder, to include major depressive disorder and personality disorder was due to his time in service.

The Veteran was afforded VA examinations in July 2010 and February 2012.

The July 2010 VA examiner diagnosed the Veteran with major depressive disorder, recurrent, moderate to severe.  See July 2010 VA Examination.  Within this examination, the July 2010 VA examiner discussed a July 1981 treatment note that stated that the Veteran had depressive symptoms and also cited to a September 1981 treatment note that diagnosed the Veteran with schizopathic personality disorder.  Id.  

However, the January 2012 Board remand noted that the July 2010 VA examiner failed to give an etiology opinion as to the Veteran's acquired psychiatric disorder, and thus remanded for a new examination.  See January 2012 Board Remand Order.  In pertinent part, the January 2012 Board remand requested that the examiner diagnose any acquired psychiatric disorders, to include major depressive disorder, and to provide an etiology opinion as to any diagnosis.  Id.  

Taking into account the September 1981 treatment note discussed in the July 2010 VA examiner opinion, which raised the possibility that the Veteran's psychiatric disorder might be congenital, the January 2012 Board remand requested that, for any personality disorders that are diagnosed, the examiner should indicate whether the personality disorder is a congenital defect or disease.  See January 2012 Board Remand Order.  Furthermore, if the Veteran's personality disorder was deemed to be a congenital disease, the examiner was also requested to indicate whether it was aggravated during the Veteran's period of active duty.  Id.  [Upon further consideration, however, the Board notes that under 38 C.F.R. § 3.303, "personality disorders . . . are not diseases or injuries within the meaning of applicable legislation."  Service connection can only be established if such personality disorder was subject to a superimposed psychiatric disorder during service.]

To ensure that a comprehensive report was provided, the January 2012 Board remand specifically instructed that the examiner consider and discuss the Veteran's service treatment records, the September and July 1981 reports, VA treatment reports, private treatment records, the July 2010 VA examination report, the Veteran's lay statements, and any other relevant information.  Id.  

Thereafter, the Veteran was afforded a VA examination in February 2012.  The February 2012 VA examiner diagnosed the Veteran with alcohol abuse.  See February 2012 VA examination.  Furthermore, the February 2012 VA examiner opined that the Veteran's then-current alcohol abuse was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  Id.    

In providing a rationale for this opinion, the February 2012 VA examiner noted that the Veteran's then-current alcohol abuse was not related to, or secondary to, or aggravated by his active military service.  Id.  In regards to commenting on the comprehensive medical evidence that the January 2012 remand requested the examiner to review, the February 2012 examiner, in pertinent part, noted the following:

Veteran['s] service treatment record of 1981 shows the Veteran [h]as diagnosis of schizophreniform disorder with paranoid traits (8/11/1981) and psychiatry examination done 7/28/1982 reported "the item 18 of the 21-2507" reads "VA hospitalization from 6/2/1981 to 7/31/81 with a diagnosis of schizotypal personality disorder."  In both report there is not sufficient evidence nor relevant information to consider or discuss specific symptoms and his past diagnoses.  It will be mere speculation from my part.  No opinion is given.  Id. 

The Board notes that a medical opinion is adequate when it is based upon consideration of prior medical history and examinations, and describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In this regard, the Board deems the February 2012 VA examination inadequate as it did not fully take into account the Veteran's extensive mental health history immediately after being discharged from service.  See June 1981 VA Treatment Note; July 1981 VA Treatment Note; September 1981 VA Treatment Note 1; September 1981 VA Treatment Note 2; October 1981 Treatment Note; November 1981 VA Treatment Note; January 1982 VA Treatment Note; October 1982 VA Treatment Note; June 1981 VA Psychiatric Examination; August 1981 VA Psychiatric Examination; July 1982 VA Psychiatric Examination.  These VA treatment notes and psychiatric examinations, in the aggregate, discuss the Veteran's then-current symptoms and diagnose the Veteran with variations of schizopathic personality disorder.

Furthermore, there is no indication in the February 2012 VA examination opinion that the examiner properly took into account the Veteran's lay statements about his in-service emotional trauma, which might have been a contributing factor in the Veteran's diagnosed psychiatric disorders.  See July 2009 DRO Hearing, page 4. 

Thus, the Board finds the February 2012 VA opinion to be inadequate and an addendum opinion must be obtained. 

The Board also notes that the Veteran was diagnosed with alcohol abuse during the February 2012 VA examination.  See February 2012 VA Examination.  His September 2010 stomach disorder VA examination also indicated that there is evidence in the Veteran's record of him having problems with alcohol abuse since he was 21 years old.  See September 2010 VA Examination.  

Consequently, the Board acknowledges that service connection for alcoholism on a direct basis must be denied as a matter of law.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d).  Importantly, however, the United States Court of Appeals for the Federal Circuit has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  As such, a medical opinion should be obtained to determine whether the Veteran's alcoholism is proximately due to or aggravated by any psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the September 2010 VA examination report for the Veteran's claimed diagnosed stomach disorder, to include duodenal ulcer disease.

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing the following: 

(a)  Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's stomach disorder, to include any duodenal ulcer disease was etiologically related to service or manifested within one year of his discharge from his period of service from April 1980 to May 1981.  In so opining, the examiner is asked to do the following:  (1) consider the Veteran's testimony that he developed ulcers while in service due to anxiety from emotional stressors endured during service, and that the bleeding from his ulcers began prior to his discharge from service, but that he did not give his condition any attention until he was hospitalized for these symptoms within two months after being discharged from service (see July 2009 DRO Hearing, pages 4-5); (2) consider and discuss June 1981, July 1981, and September 1981 VA treatment records (noting diagnosis of peptic ulcer disease, deformity in the duodenal bulb, and duodenal ulcer disease) as well as October 1981 and November 1981 VA treatment records; (3) consider and discuss the September 2010 VA examination report; (4) indicate whether there was any current medical evidence of duodenal ulcer disease prior to the Veteran's death; and (5) indicate whether the gastritis, hiatal hernia, and gastroesophageal reflux disease diagnosed on VA examination in September 2010 were etiologically related to the symptomatology noted in the 1981 VA treatment records.

(b)  Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's stomach disorder, to include any duodenal ulcer disease, was caused by OR aggravated by any psychiatric disorder.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.   

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

2.  Obtain an addendum opinion to the July 2010 and February 2012 VA examination reports for the Veteran's claimed psychiatric disorder.

(a)  In regard to any personality disorder diagnosed during the Veteran's lifetime, is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran suffered from additional disability due to aggravation of a personality disorder during military service because of a superimposed disease or injury?
In so opining, the examiner is asked to do the following:  (1) consider the Veteran's testimony that in-service emotional trauma caused his psychiatric disorder (see July 2009 DRO Hearing, page 4); and (2) consider and discuss the June 1981 VA Treatment Note, July 1981 VA Treatment Note, September 1981 VA Treatment Note 1, September 1981 VA Treatment Note 2, October 1981 Treatment Note, November 1981 VA Treatment Note, January 1982 VA Treatment Note, October 1982 VA Treatment Note, June 1981 VA Psychiatric Examination, August 1981 VA Psychiatric Examination, and July 1982 VA Psychiatric Examination. 

(b) In regard to any psychiatric disorder other than personality disorder diagnosed during the Veteran's lifetime, including major depressive disorder diagnosed on VA examination in July 2010 and schizophreniform disorder, is it at least as likely as not (i.e., probability of 50 percent or more) that such disorder is etiologically related to the Veteran's service?  In so opining, the examiner is asked to do the following:  (1) consider the Veteran's testimony that in-service emotional trauma caused his psychiatric disorder (see July 2009 DRO Hearing, page 4); and (2) consider and discuss the June 1981 VA Treatment Note, July 1981 VA Treatment Note, September 1981 VA Treatment Note 1, September 1981 VA Treatment Note 2, October 1981 Treatment Note, November 1981 VA Treatment Note, January 1982 VA Treatment Note, October 1982 VA Treatment Note, June 1981 VA Psychiatric Examination, August 1981 VA Psychiatric Examination, and July 1982 VA Psychiatric Examination. 

(c)  Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's alcoholism was caused by OR aggravated by any psychiatric disorder?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.   

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  Thereafter, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, provide the Appellant and her representative with a Supplemental Statement of the Case and a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


